

Exhibit 10.13


INVESTOR RIGHTS AGREEMENT


This Investor Rights Agreement (this "Agreement") is made and entered into
effective as of December 31, 2009, among microHelix, Inc., an Oregon corporation
("microHelix"), Aequitas Capital Management, Inc., an Oregon corporation
("Aequitas") and CarePayment, LLC, an Oregon limited liability company
("CarePayment").


Recitals


The parties have entered into a series of agreements pursuant to which Aequitas
and CarePayment have become the holders of Series D Preferred Stock (the "Series
D Preferred Stock") issued by microHelix.  The parties wish to enter into this
Agreement with regard to certain issues related to the Series D Preferred Stock.


Agreement


In consideration of the mutual promises ad covenants set forth in this
Agreement, the parties agree as follows:


1.           SEC Expenses.  As long as Aequitas or CarePayment or any of their
respective affiliates (collectively the “Aequitas Entities”) own any securities
of microHelix, microHelix will pay all expenses incurred by or on behalf of the
Aequitas Entities in connection with the preparation and filing with the
Securities and Exchange Commission or other regulatory agencies of reports or
other documents related to microHelix or any securities owned by the Aequitas
Entities in microHelix.
 
2.           Failure to Redeem Series D Preferred Stock.  If microHelix fails to
redeem the Series D Preferred Stock by January 31, 2013 in accordance with
Section 4.1(b) of the Certificate of Designation for the Series D Preferred
Stock, (i) Aequitas or its assignee(s) will have the right to exchange all of
its 600,000 shares of Series D Preferred Stock for 55.5 membership units
("Units") of WS Technologies LLC, and CarePayment or its assignee(s) will have
the right to exchange all of its 400,000 shares of Series D Preferred stock for
42.5 Units, and (ii) if Aequitas or CarePayment (or their respective
assignee(s)) exercises its rights as described in this Section 2, microHelix
will promptly cancel all exchanged shares of Series D Preferred
Stock.  microHelix covenants that it will not transfer any of its Units so long
as any shares of Series D Preferred Stock are held by the Aequitas Entities.
 
3.           General Provisions.
 
3.1           Further Assurances.  The parties will cooperate in taking such
further action as may be appropriate to carry out the transactions contemplated
by this Agreement.
 
3.2           Successors and Assigns.  This Agreement will be binding upon and
will inure to the benefit of the parties and their respective successors and
permitted assigns.  The foregoing notwithstanding, neither party will be
permitted to assign its rights or delegate its obligations under this Agreement
to another party without the prior written consent of the other party to this
Agreement.

 
 

--------------------------------------------------------------------------------

 

3.3           Alterations and Waivers.  The waiver, amendment or modification of
any provision of this Agreement or any right, power or remedy under this
Agreement, whether by agreement of the parties or by custom, course of dealing
or trade practice, will not be effective unless in writing and signed by the
party against whom enforcement of such waiver, amendment or modification is
sought.  No failure or delay by either party in exercising any right, power or
remedy with respect to any of the provisions of this Agreement will operate as a
waiver of such provisions with respect to such occurrences.
 
3.4           Governing Law.  This Agreement will be construed, governed and
enforced in accordance with the laws of the State of Oregon, without regard to
its choice of law provisions.
 
3.5           Integration and Entire Agreement.  This Agreement sets forth the
entire understanding among the parties and supersedes all previous and
contemporaneous written or oral negotiations, commitments, understandings, and
agreements relating to the subject matter of this Agreement and merge all prior
and contemporaneous discussions between the parties.
 
3.6           Counterparts and Delivery.  This Agreement may be executed in
counterparts.  Each counterpart will be considered an original, and all of them,
taken together, will constitute a single Agreement.  This Agreement may be
delivered by facsimile or electronically, and any such delivery will have the
same effect as physical delivery of a signed original.  At the request of any
party, the other party will confirm facsimile or electronic transmission
signatures by signing an original document.
 
3.7           Attorney Fees.  In the event suit or action is instituted to
interpret or enforce this Agreement, the prevailing party will be entitled to
recover its attorney's fees, including those incurred on appeal, as determined
by the court or arbitrator.
 
3.8           Specific Performance.  The parties acknowledge they would be
irreparably damaged if any of the provisions of this Agreement are not performed
in accordance with their specific terms and that monetary damages would provide
an inadequate remedy.  Accordingly, in addition to any other remedy at law or in
equity, the nonbreaching party will be entitled to injunctive relief to prevent
breaches of this Agreement and specifically to enforce this Agreement without
the need for posting any bond or other security.
 
3.9           Rules of Construction.  The parties have been represented by
separate counsel during the negotiation and execution of this Agreement and,
therefore, waive the application of any law regulation, holding or rule of
construction providing that ambiguities in an agreement or other document will
be construed against the parties drafting such agreement or document.
 
[Signatures on following page]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Investor Rights Agreement as
of the Effective Date.


MICROHELIX:
MICROHELIX, INC.
       
By
/s/ Brian A. Oliver
   
Brian A. Oliver
   
Secretary
     
AEQUITAS:
AEQUITAS CAPITAL MANAGEMENT, INC.
       
By
/s/ Robert J. Jesenik
   
Robert J. Jesenik, President
     
CARE PAYMENT:
CARE PAYMENT, LLC
 
By Aequitas Capital Management, Inc., its
Manager
       
By
/s/ Robert J. Jesenik
   
Robert J. Jesenik, President


 
 
 

--------------------------------------------------------------------------------

 